DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed September 25, 2019.  Currently, claims 1–20 are pending.

Priority
This application repeats a substantial portion of prior Application No. 14/702,839, filed May 4, 2014, and adds disclosure not presented in the prior application. Because parent Application No. 14/702,839 does not fully support the subject matter of claims 1, 9, and 16 (see e.g., “an application programming interface (API) providing a data feed from the at least one virtual networking platform”), the pending claims of this application have been afforded a priority date of September 29, 2019.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9–15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 9 recites “wherein the marketability assessment is based on the entity score”.  Although page 10 of Applicant’s Specification indicates that entity scoring may be used for “evaluating a value, influence, or marketability of the one or more athletes,” Applicant’s Specification does not describe any process or algorithm used to determine a marketability assessment from an entity score.  As a result, the Specification does not describe the identified element in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor has possession of the claimed invention, and claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 10–15, which depend from claim 9, inherit the deficiencies described above.  As a result, claims 10–15 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 and 16–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the 3rd party” in the “at least one display dashboard element”.  There is insufficient antecedent basis for this limitation in the claim.  As a result, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–8, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–8 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites “the marketability assessment” in the final line.  There is insufficient antecedent basis for this limitation in the claim.  As a result, claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17–20, which depend from claim 16, inherit the deficiencies described above.  As a result, claims 17–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Further, claims 17–19 recite “the hierarchy level” in lines 3, 1 and 3, and 2, respectively.  There is insufficient antecedent basis for this limitation in the claims.  As a result, claims 17–19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Finally, claim 20 recites “the calculated hierarchy level” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As a result, claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “at least one virtual networking platform having at least one account associated with the entity”; functionality to “extract a plurality of factors at least partially from the data feed, wherein the plurality of factors are quantified with a plurality of calculators”; “a commitment score calculator extracting commitment factors at least partially from the data feed to derive a commitment score based on a weighted sum of the commitment factors …’; “a performance score calculator extracting performance factors at least partially from the data feed to derive a performance score based on a weighted sum of the performance factors …; “a reach score calculator extracting reach factors at least partially from the data feed to derive a reach score based on a weighted sum of the reach factors a portion of the plurality of reach factors received from the data feed, wherein the reach factors comprise at least one of: a total audience …; an audience growth …; a total travel coverage …; a number of interactions …; and a level of activity of interactions …”; and “a marketability assessment of the entity on the virtual networking platform, wherein the marketability assessment is based on a weighted sum of at least one of the commitment score, the performance score, and the reach score, and wherein the marketability assessment in proximity to at least one ranking of entities selected from the group consisting of: entity performance, brand promotion, and social media performance.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial interactions in the form of advertising, marketing, or sales activities or behaviors because the elements describe assessing the marketability of an entity based on commitment, performance, and reach scores that are derived from social media.  Additionally, the calculators and marketability assessment recite mathematical concepts because the elements expressly recite mathematical relationships and calculations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 16 recite substantially similar limitations to those recited with respect to claim 1, and further recite abstract claim elements that further describe the process of assessing the marketability, such as calculating a hierarchy and adjusting the score based on the hierarchy (claim 9) and updating scores (claim 16).  As a result, claims 9 and16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  
Similarly, claims 2–8, 10–15, and 18–20 further describe the process of assessing the marketability of an entity based on commitment, performance, and reach scores that are derived from social media and recite certain methods of organizing human activity for the same reasons as stated above with respect to claim 1.  As a result, claims 2–8, 10–15, and 18–20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include an API providing a data feed, a server having a processor to receive data, and at least one display dashboard that visually displays information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the recited computer components are merely used as a tool to perform the recited abstract idea and the functions for receiving and displaying data amount to no more than insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 16 include substantially similar limitations to those presented with respect to claim 1.  Although claim 16 further recites a module for updating and various systems that do not include any associated functionality, the additional elements, when considered in view of the claim as a whole, are interpreted as no more than generic computer software elements that are used as a tool to perform the recited abstract idea.  As a result, claims 9 and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Similarly, claims 2–8, 10–15, and 18–20 do not recite any additional elements beyond those recited with respect to independent claims 1, 9, and 16.  As a result, claims 2–8, 10–15, and 18–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claim 17 includes an additional element for displaying data as a visual graph.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional element is an insignificant extrasolution activity to the judicial exception.  As a result, claim 17 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.  
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include an API providing a data feed, a server having a processor to receive data, and at least one display dashboard that visually displays information.  The additional elements do not amount to significantly more than the abstract idea because the recited computer components are merely used as a tool to perform the recited abstract idea and the functions for receiving and displaying data are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), wherein receiving data is identified as conventional, and Applicant’s Specification (see e.g., Spec. pg. 4–6), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 9 and 16 include substantially similar limitations to those presented with respect to claim 1.  Although claim 16 further recites a module for updating and various systems that do not include any associated functionality, the additional elements are interpreted as no more than generic computer software elements that are used as a tool to perform the recited abstract idea.  As a result, claims 9 and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated with respect to claim 1.
Similarly, claims 2–8, 10–15, and 18–20 do not recite any additional elements beyond those recited with respect to independent claims 1, 9, and 16.  As a result, claims 2–8, 10–15, and 18–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claim 17 includes an additional element for displaying data as a visual graph.  The additional element does not amount to significantly more than the abstract idea because the additional element is a well-understood, routine, and conventional computer function in view of Applicant’s Specification (see e.g., Spec. pg. 4–6), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.   As a result, claim 17 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.  
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Tilton et al. (U.S. 2016/0213994) in view of Agarwal (U.S. 2017/0277691).
Claim 1:  Tilton discloses a system for analyzing and quantifying an impact of an entity's presence within a virtual networking environment, the system comprising: 
at least one virtual networking platform having at least one account associated with the entity (See paragraph 51, wherein social media platforms are disclosed with respect to an athlete); 
a server having a processor receive the data from the at least one virtual networking platform and extract a plurality of factors at least partially from the data (See FIG. 1 and paragraphs 9 and 51, wherein factors are extracted from received data), wherein the plurality of factors are quantified with a plurality of calculators comprising: 
a commitment score calculator extracting commitment factors at least partially from the data feed to derive a commitment score based on a weighted sum of the commitment factors, wherein the commitment factors include a time period of activity of the entity on the at least one virtual networking platform (See paragraphs 45–46, wherein a commitment score is derived from a weighted factors; see also FIG. 4, wherein weighted sums are disclosed); 
a performance score calculator extracting performance factors at least partially from the data feed to derive a performance score based on a weighted sum of the performance factors, wherein the performance factors include a numerical value indicative of success within a field of activity of the entity (See paragraph 48, wherein performance values are determined from weighted performance factors; see also FIG. 4, wherein weighted sums are disclosed); 
a reach score calculator extracting reach factors at least partially from the data to derive a reach score based on a weighted sum of the reach factors a portion of the plurality of reach factors received from the data (See paragraphs 49–50, wherein reach values are determined from weighted reach factors; see also FIG. 4, wherein weighted sums are disclosed), wherein the reach factors comprise at least one of: 
a total audience of the entity on the virtual networking platform; an audience growth of the entity on the virtual networking platform over a predetermined period of time; a total travel coverage of the entity over a predetermined period of time; a number of interactions of the entity on the virtual networking platform; and a level of activity of interactions between the entity on the virtual networking platform and other entities on the virtual networking platform (See paragraphs 49 and 51, wherein total social audience, audience growth, total travel coverage, number of interactions, and level of activity factors are disclosed); and 
at least one display dashboard accessible on the server from a computing device of the 3rd party, the at least one display dashboard visually displaying a marketability assessment of the entity on the virtual networking platform (See FIG. 7 and 9, wherein a marketability assessment is displayed on a dashboard; and see FIG. 1 and paragraph 38, wherein the information is accessible by third parties over a server), 
wherein the marketability assessment is based on a weighted sum of at least one of the commitment score, the performance score, and the reach score (See paragraph 69, wherein the marketability assessment is determined by weighting commitment, performance, and reach scores; see also FIG. 4, wherein weighted sums are disclosed), and 
wherein the display dashboard visually displays the marketability assessment in proximity to at least one ranking of entities selected from the group consisting of: entity performance, brand promotion, and social media performance (See FIG. 10 and paragraph 72, wherein athletes are ranked on a display according to performance and brand promotion).  Tilton does not expressly disclose the remaining claim elements.
Agarwal discloses an application programming interface (API) providing a data feed from the at least one virtual networking platform (See paragraph 77, wherein an API feed is disclosed). 
Tilton discloses a system directed to scoring and ranking athletes.  Similarly, Agarwal discloses a system directed to quantifying social influence.  Each reference discloses a system directed to analyzing influencers for marketing.  The technique of utilizing an API feed is applicable to the system of Tilton as they both share characteristics and capabilities, namely, they are directed to analyzing influencers for marketing.
One of ordinary skill in the art would have recognized that applying the known technique of Agarwal would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Agarwal to the teachings of Tilton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate analyzing influencers for marketing into similar systems.  Further, applying an API feed to Tilton would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 2:  Tilton discloses the system of claim 1, further comprising a hierarchy calculator configured to calculate a hierarchy level of the entity using the marketability assessment (See claim 2).
Claims 3, 12, and 20:  Tilton discloses the system of claim 2, wherein the marketability assessment is derived using a ratio of at least one of the commitment score, the performance score, and the reach score, and wherein the ratio used to generate the marketability assessment is adjusted using the calculated hierarchy level (See claim 3).
Claims 4, 10, and 18:  Tilton discloses the system of claim 2, wherein in response to the hierarchy level being within a first range, the marketability assessment is derived using the commitment score, the performance score, and the reach score, and in response to the hierarchy level being within a second range, the marketability assessment is derived using only the performance score and the reach score (See claim 4).
Claims 5, 11, and 19:  Tilton discloses the system of claim 4, wherein the hierarchy level within the first range corresponds to a lower marketability assessment than the hierarchy level within the second range (See claim 5).
Claims 6 and 13:  Tilton discloses the system of claim 1, wherein the entity is an athlete, and wherein the commitment factors comprise any one or more of a number of years the athlete participated in a sport, a number of years the athlete competed in a sport, a number of days the athlete participated in a sport over a predetermined period of time, a total number of events the athlete participated in over a predetermined period of time, and total travel coverage of the athlete over a predetermined period of time (See claim 6).
Claims 7 and 14:  Tilton discloses the system of claim 1, wherein the entity is an athlete, and wherein the performance factors comprise any one or more of top event points obtained over a predetermined period of time, and statistics of the athlete during at least one competitive event over a predetermined period of time (See claim 7).
Claims 8 and 15:  Tilton discloses the system of claim 1, wherein the reach factors further comprise the performance score (See claim 9).
Claim 9:  Claim 9 substantially recites the same limitations as presented with respect to claims 1–3.  As a result, claim 9 is rejected for the same reasons as stated above with respect to claims 1–3.
Claim 16:  Claim 16 recites substantially similar limitations to those presented with respect to claim 1.  However, Tilton further discloses a virtual networking platform sync module having an authentication system, a token management system, an account sync system, and a post sync system, wherein at least one of the commitment scores, the performance score, and the reach score are updated after a period of time using the virtual networking platform sync module (See paragraph 71, wherein rankings and information may be updated every predetermined period of time; see also FIG. 2, wherein various systems are disclosed, and wherein Examiner notes that the recited systems are not recited with respect to any functionality and have been afforded limited patentable weight because the systems do not further modify the claimed system).
Claim 17:  Tilton discloses the system of claim 16, wherein the total impact score is displayed as a numeric value, wherein the at least one derived commitment score, performance score, and reach score are displayed as visual graphs, and wherein the hierarchy level is displayed as at least one of: a numeric value and a visual graph (See FIGs. 4, 7, and 9).

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Puntoriero (U.S. 2016/0019599) discloses a system directed to identifying and rating sponsorship opportunities; and
Kowal et al. (U.S. 2014/0289057) discloses a system directed to managing brand promotion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623